Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-46, 48-54 and 57 are rejected under 35 U.S.C. 103 as obvious over Maletz et al (US 8,501,834) in view of Okada et al (US 10,172,695 A1 published as WO2014/021343 on Feb. 6, 2014). 
US 10,172,695 A1 is equivalent to WO2014/021343 published on Feb. 6, 2014 as seen (87) on upper left column of the front page of US as well as a copy of WO which is in Japanese. Thus, the examiner is rely on WO for a valid prior art date and points out US for the teaching and English translation.
The newly recited “a two part dental curable composition wherein neither of the two parts is a powder component containing polymerization initiator (c)” would encompass a two part liquid (or paste) and liquid (or paste).  In other words, such limitation would not require that one of the two parts must be the powder component without the polymerization initiator (c).

Maletz et al teach various inorganic fillers having different sizes and states without specifying the particle size at col. 16, lines 1-20 and in examples.  Maletz et al further teach prefabricated plastic sleeves and cutting and milling thereof at col. 1, lines 51-56.
The instant invention further recites that an average particle size of the filler is 0.5-100 µm and a molding having a size of 1-350 cm3 (claim 49) over Maletz et al.
Okada et al teach inorganic fillers having an average particle size of 0.1-1 µm (col. 6, lines 27-29 of US 10,172,695).  
Okada et al teach a mill blank having a size of 14.5 mm x 18 mm x 14.5 mm for obtaining a molar tooth crown at col. 44, lines 6-13.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the inorganic fillers having an average particle size of 0.1-1 µm taught by Okada et al in Maletz et al and further to obtain dental prostheses such as the art well-known crown or artificial tooth having the recited size of 1-350 cm3 from a mill blank of a modified composition of Maletz et al with the teaching of Okada et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further note that an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  Thus, whether a starting composition is a one part dental curable composition or a two part dental curable composition comprising a powder component with or without a polymerization initiator would be immaterial in the final cured dental prostheses (Claims 49-54) as long as Maletz et al teach the instantly recited mandatory components except particle sizes.  

Claims 41-54 and 57 are rejected under 35 U.S.C. 103 as obvious over Maletz et al (US 8,501,834) in view of Okada et al (US 10,172,695 A1 published as WO2014/021343 on Feb. 6, 2014), and further in view of Sakuma et al (US 6,221,931).
The instant claim 47 recites an azo compound as the thermal initiator over the BPO of Maletz et al.
Sakuma et al teach and equate peroxides and azo compounds as the thermal initiators at col. 5, lines 51-63.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known azo compounds taught by Sakuma et al in Maletz et al and Okada et al thereof since Maletz et al teach the BPO (benzoyl peroxide) and since both peroxides and azo compounds are well-known thermal initiators as taught by Sakuma et al absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 49-54 are rejected under 35 U.S.C. 103 as obvious over Evrard et al (US 4,490,497).
Rejection is maintained for reasons of the record with the following responses.
Note that an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, whether a starting composition is a one part dental curable composition or a two part dental curable composition comprising a powder component with or without a polymerization initiator would be immaterial in the final cured dental prostheses as long as Evrard et al teach the instantly recited mandatory components.  
As to the newly recited average particle size of the filler being 0.5-100 µm of claim 41:  Although Evrard et al do not specify a particle size of inorganic fillers at col. 4, line 12, Evrard et al teach 10-500 µm for an organic filler at col. 4, line 10-11 and thus one skilled in the art before the effective filing date of invention would be expected to use the inorganic fillers having a similar particle size including 10-100 µm taught for the organic fillers and see the following case laws.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.

Claims 41-48, 51-54 and 57 are rejected under 35 U.S.C. 103 as obvious over Erdrich et al (US 2005/0059751 A1) in view of Maletz et al (US 8,501,834) or Evrard et al (US 4,490,497).
Erdrich et al teach a curable dental composition in abstract in which 20-50% of monomfunctionaland meth-/acrylate and 0-20% of silanated Pyrogenic silicic acid falling within scope the instant invention are further taught.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Silanated Pyrogenic silicic acid taught in the abstract and silanated glass having an average particle size of less than 4 µm taught in [0036] would meet the recited average particle size.
	The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Thus, the instant “comprising” would permit presence of other components such as organic and composite polymeric filler taught by Erdrich et al.
Erdrich et al teach various initiators such as benzoyl peroxide and azo compound are taught in [0045].  Also, the artificial teeth made from the material of Erdrich et al taught in [0052] and claim 9 would make the instant claim 54 obvious since utilization of a mold for obtaining a particular shape of a tooth of a patient is a routine practice in the art.  Also, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
The instant invention further recites 0.001-1 parts by weight of a terpinenes over Erdrich et al.
But, use of the terpinenes in dental compositions as molecular regulators (i.e. chain transfer agents) is well-known as taught by Maletz et al (Exp. 1, 2 and 3 of table 1 and advantages of using at col. 8, line 36 to col. 9, line 65 ) and Evrard et al (example 48).  Evrard et al further teach that terpene acts as a peak suppressor during the setting of the surgical cement and prevents a highly exothermic reaction and a formation of long chain at col. 3, lines 25-48
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a small amount of the art well-known molecular regulators (i.e. chain transfer agents taught by, Maletz et al or Evrard et al in Erdrich et  molecular regulators (i.e. chain transfer agents) are well-known as taught by Maletz et al and Evrard et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to amounts of the initiators and terpinene, see examples of Maletz et al and Evrard et al.

				OBJECTION		
Claims 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			         ALLOWANCE
Claims 58 and 59 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






THY/March 13, 2021                                      /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762